Citation Nr: 0836203	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-35 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's 
disease of the left leg with left knee arthritis.

2.  Entitlement to service connection for Osgood-Schlatter's 
disease of the right leg with right knee arthritis.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

4.  Entitlement to service connection for arthritis of 
multiple joints other than the knees, to include as due to 
exposure to herbicides.

5.  Entitlement to service connection for bilateral eye 
disability, to include as due to exposure to herbicides.

6.  Entitlement to service connection for asthma, to include 
as due to exposure to herbicides.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for psychiatric 
disability other than PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from August 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado. 

The issues of service connection for PTSD and for psychiatric 
disability other than PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran was not exposed to herbicides during his 
period of service.

2.  Osgoood-Schlatter's disease of the left leg was not noted 
at the time of the veteran's entrance into service. 

3.  A chronic left leg disorder was not present in service; 
left leg disability, including Osgood-Schlatter's disease and 
left knee arthritis, did not originate during the veteran's 
period of service or until many years thereafter, and is not 
otherwise related to that period of service.

4.  The veteran does not have Osgood-Schlatter's disease of 
the right leg; right leg disability, including right knee 
arthritis, did not originate during the veteran's period of 
service or until many years thereafter, and is not otherwise 
related to that period of service.

5.  Diabetes mellitus did not originate during the veteran's 
period of service or until decades thereafter, and is not 
otherwise related to that period of service.

6.  Arthritis affecting multiple joints did not originate 
during the veteran's period of service or until many years 
thereafter, and is not otherwise related to that period of 
service.

7.  Bilateral eye disability did not originate during the 
veteran's period of service, and is not otherwise related to 
that period of service.

8.  Asthma was not noted at the time of the veteran's 
entrance into service. 

9.  Asthma was not present in service, did not originate 
during the veteran's period of service or until decades 
thereafter, and is not otherwise related to that period of 
service.



CONCLUSIONS OF LAW

1.  Osgoood-Schlatter's disease of the left leg, including 
left knee arthritis, was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

2.  Right leg disability, including right knee arthritis, was 
not incurred in or aggravated by active service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Arthritis of multiple joints was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Bilateral eye disability was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Asthma was not incurred in or aggravated by active 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided him with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in October 2001, January 2004, September 2003 and 
March 2006 correspondences; the latter correspondence 
addressed the information and evidence necessary to establish 
an initial disability rating and effective date in the event 
the veteran's claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's claims 
were most recently readjudicated in a February 2008 
supplemental statement of the case.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
In this regard the Board notes that the veteran has reported 
receiving treatment at the Aurora Eye Clinic.  VA attempted 
to obtain records from that facility, but was informed that 
no records for the veteran were available; the veteran 
himself acknowledges that the clinic's records for him have 
been destroyed.  The veteran has alleged treatment at several 
other facilities for which the RO's efforts at securing 
pertinent records were unsuccessful.  In January 2005, the RO 
provided the veteran with a list of those sources of 
treatment, and informed him that he was responsible for 
providing records from those facilities.  In September 2005, 
the veteran responded that VA was in possession of all 
available and relevant private medical records.  Given the 
above, the Board finds that VA's duty to assist the veteran 
in obtaining records has been fulfilled.
 
The record also reflects that the veteran was afforded VA 
examinations in October 2003 and November 2007 with respect 
to his bilateral leg disorders.  Although he was not afforded 
a VA examination with respect to the other issues on appeal 
and addressed in this decision, the Board concludes that such 
a VA examination or opinion is not necessary as to those 
matters.  In this regard, and as will be discussed in further 
detail below, the veteran is not shown to have been exposed 
to herbicides in service.  There is no evidence of diabetes 
mellitus, arthritis, eye disability, or asthma either in 
service or until many years after his discharge.  Nor is 
there any competent or credible evidence suggesting a 
relationship of those disorders to service.  The veteran 
maintains that his arthritis manifested around 1977, that his 
diabetes manifested around 1990, and that be began re-
experiencing his childhood asthma around 1997.  With respect 
to the eye disability, the veteran maintains that he first 
noticed eye problems shortly after service, but the Board 
points out that he has not been diagnosed with a chronic eye 
disorder subject to presumptive service connection, as would 
otherwise make the one year period after service relevant to 
service incurrence.  The veteran has submitted statements 
from siblings and an acquaintance concerning the onset of his 
disorders, but those statements indicate only that the 
disorders began at some point after service.

In short, there is no evidence that the referenced disorders 
were present in service, or (in the case of diabetes, 
arthritis, and asthma) until many years after service (and in 
the case of eye problems, several months after service).  The 
veteran's own statements concerning the onset of his symptoms 
do not serve to suggest a relationship to service.  Moreover, 
to the extent the veteran offers his own opinion as to the 
relationship of his disorders to service, as a layperson, his 
opinion does not constitute medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Given the above, the Board concludes that a VA examination or 
opinion is not necessary in light of the absence of an event 
or injury in service, or of an indication that the disorders 
are somehow etiologically related to service.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis or diabetes mellitus during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit concluded that 
when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The Federal Circuit indicated that 
where the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).

I.  Left and right leg disorders

Factual background

The service treatment records show that at the veteran's 
service entrance examination, the examiner specifically noted 
that physical examination of the left knee was negative for 
any abnormalities.  No finding or diagnosis of a left or 
right leg disorder was recorded.  The records show that in 
September 1967 the veteran complained of left knee pain 
resulting from a pre-service injury and Osgood-Schlatter's 
disease; no objective findings were shown on physical 
examination.  Entries for later in September 1967 note that 
he had a history of Osgood-Schlatter's disease of the left 
knee with normal physical findings.  He was prescribed an ace 
wrap and wintergreen for his knee complaints, and advised 
against running or marching for 2 days.  In October 1967 he 
complained of a 10-year history of intermittent left knee 
pain without any acute trauma or significant symptoms.  
Physical examination showed a prominent and tender tibial 
tubercle, but was otherwise negative.  X-ray studies showed 
old Osgood-Schlatter's disease of the left knee, but the 
veteran was considered fit for duty.  In February 1968 the 
veteran reported left knee pain after falling, and in April 
1968 he reported left knee symptoms.  The veteran's spouse 
wrote the service department in September 1967 and indicated 
that he had experienced Osgood-Schlatter's disease of the 
left knee for 10 years.  The report of his examination for 
discharge is silent for any left or right leg complaints or 
findings.

On file are VA and private treatment records for May 1980 to 
January 2008.   The records show that in 1984 the veteran 
complained of left knee pain he reported had begun during 
childhood.  He explained that he was diagnosed with Osgood-
Schlatter's disease at age 13.  X-ray studies of the left 
knee were consistent with Osgood-Schlatter's disease of the 
left knee, and the veteran was diagnosed as having 
chondromalacia patella.  X-ray studies of the left knee in 
1993 and 1994 documented the presence of arthritis.  Entries 
for 1998 show that the veteran was noted to have arthritis 
affecting both knees which the veteran attributed to 30 years 
of marathons, canoeing and bicycle races.  In 2002, the 
veteran reported injuring his right knee in a fall; X-ray 
studies showed osteoarthritis of that knee.

Records from the Social Security Administration (SSA) show 
that the veteran has been considered disabled by that agency 
since 1992 due to osteoarthritis of the knees.  At a May 1991 
SSA examination of the veteran, he reported a 10-year history 
of arthritis in the knees.  The examiner noted that the cause 
of the veteran's arthritis was unclear.

The veteran attended a VA examination in October 2003.  He 
denied service knee trauma, but explained that his occupation 
in service required manual labor and rigorous physical 
activity.  He reported experiencing bilateral knee pain since 
1970 or 1971.  Following physical examination, the examiner 
diagnosed bilateral knee arthritis and left knee Osgood-
Schlatter's disease.  He explained that the referenced 
disease was an overuse condition, usually of adolescence.  He 
concluded that it did not likely contribute to the right knee 
arthritis.

In several statements dated from March 2004 to May 2004, the 
veteran's siblings and an acquaintance described their 
observations of the veteran.  They essentially indicate that 
the veteran did not have arthritis prior to service, but did 
develop it after service.  

The veteran attended a VA examination in November 2007.  The 
examiner noted the entries in the service treatment records 
concerning the left knee, and took into account the veteran's 
denial of a history of lower extremity trauma.  The examiner 
initially speculated that the veteran had Osgood-Schlatter's 
disease of the left and right knees which began around 1958 
with pain that continued through service to the present.  He 
explained that the disorders had become progressively worse 
since the onset.  After examining the veteran, however, the 
examiner concluded that the findings for the right knee were 
not consistent with Osgood-Schlatter's disease, although the 
findings for the left knee were consistent with that disease.  
He diagnosed the veteran as having chondromalacia patella and 
degenerative joint disease of the right and left knees.  His 
final conclusion was that the knee problems were less likely 
as not caused by or a result of a service related problem.  
He explained that although there were some complaints in 
service of Osgood-Schlatter's disease knee pain, the record 
was silent for any further complaints for 20 years after 
service.  The examiner noted that given the veteran's 
occupation in service as a heavy equipment operator, it was 
possible, but not probable, that the knee disorders were 
related to service.

In several statements, the veteran contends that he was told 
before service that he had Osgood-Schlatter's disease.  He 
explains that ordinary service activities caused the overuse 
of his legs, which in turn resulted in arthritis.   He 
indicated that his arthritis was first manifest in 1977.  

Analysis

A.  Left leg disability

The Board initially notes that although the veteran 
apparently reported left knee problems at his service 
entrance examination (as suggested by the examiner's emphasis 
on that knee), the examiner specifically found the absence of 
any left knee abnormalities.  Consequently, the veteran is 
entitled to the presumption of soundness as to any left knee 
disorder.  Although in service he reported a pre-existing 
injury to the knee along with a diagnosis of Osgood-
Schlatter's disease (corroborated to an extent by his spouse 
at the time), there is no medical evidence corroborating the 
presence of a left knee disorder prior to his entry.  The 
Board finds that the presumption of soundness has not been 
rebutted.

Nevertheless, although the service treatment records document 
complaints of left knee pain, findings on physical 
examination were consistently normal, other than one occasion 
in which he exhibited a prominent and tender tibial tubercle, 
and X-ray studies compatible with old Osgood-Schlatter's 
disease.  The veteran's discharge examination was silent for 
any finding or diagnosis of left leg disability.

Moreover, there is no post-service medical evidence of left 
leg disability until many years after service.  Although the 
veteran has indicated that the left knee symptoms have 
continued since service, given the absence of medical records 
or other contemporaneous corroboration until the mid-1980s, 
despite the veteran's apparent familiarity with medical 
treatment, the Board finds his account of symptoms since 
service until 1984 to lack credibility.

In any event, the veteran attended a VA examination in 
November 2007 for the specific purpose of determining the 
etiology of the left knee disorder.  Although the examiner 
initially indicated that the veteran's left knee symptoms had 
continued from 1958 to the present with progressive 
worsening, he ultimately concluded that the current left leg 
disorder, including knee arthritis, was not related to 
service.  The Board notes that his opinion is supported by 
the records showing the absence of any pertinent complaints 
until the 1980s.

To the extent the veteran himself contends that his current 
left leg condition originated in or as a result of service, 
as a layperson, his opinion as to matters of medical 
causation does not constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
although he has submitted statements by siblings and an 
acquaintance as to arthritis, the statements indicate only 
that the arthritis began at some point after service; they do 
not suggest the arthritis began within one year of service 
discharge or that the arthritis is otherwise related to 
service.

In sum, although X-ray findings in service were compatible 
with Osgood-Schlatter's disease, there is no competent and 
credible evidence of a chronic left leg disorder associated 
with those findings, or otherwise present in service or until 
many years after service, and there is no competent evidence 
linking any current left leg disorder to service.  To the 
contrary, the only medical opinion on file addressing whether 
the veteran's current left leg disorder is related to service 
is against the claim.  As the preponderance of the evidence 
therefore is against the claim, service connection for left 
leg disability, including arthritis of the knee, is denied.

B.  Right leg disability

The service treatment records are silent for any reference to 
right leg or knee complaints or findings, and there is no 
post-service evidence of right leg or knee disability until 
more than 20 years after service.  As with the left leg 
disorder, the Board finds the veteran's account of right knee 
symptoms in service and prior to 1990 to lack credibility, 
given the absence of any corroborating records despite the 
veteran's obvious familiarity with seeking medical care.

Moreover, there is no competent evidence linking any right 
leg disorder, including knee arthritis, to service.  The 
veteran was examined by VA in November 2007 to address the 
etiology of his disorder.  Although the examiner initially 
speculated that the veteran had Osgood-Schlatter's disease of 
the right leg prior to service, with pain symptoms continuing 
through service up to the present, after examining the 
veteran the examiner determined that the right knee disorder 
did not include any element of Osgood-Schlatter's disease.  
This is consistent with the October 2003 examination findings 
and treatment records on file.  He further concluded that the 
right knee disability was not related to service.  His 
opinion is supported by the medical records showing the 
absence of any pertinent complaints in service or for decades 
after service.

The only evidence supportive of the veteran's claim consists 
of the statements of the veteran and his siblings and 
acquaintance.  As already noted, however, the veteran is not 
competent to opine as to matters of medical causation.  As to 
the statements of the siblings and an acquaintance, the Board 
points out that the statements, at best, indicate only that 
the arthritis began at some point after service; they do not 
suggest the arthritis began within one year of service 
discharge or that the arthritis is otherwise related to 
service.

In short, there is no competent and credible evidence of 
right leg or knee disability in service or until decades 
after service, and no competent evidence linking any such 
disorder to service.  As the preponderance of the evidence 
therefore is against the claim, service connection for right 
leg disability, including knee arthritis, is denied.

II.  Diabetes

The service treatment records are silent for any reference to 
complaints, finding or diagnosis of diabetes.  Urinalyses 
during service and at service discharge were negative for any 
abnormalities.  

Service personnel records show that the veteran served in the 
Republic of Korea from March 1968 to May 1969 with Company B 
of the 44th Construction Engineering Battalion, 8th Army.  In 
several statements, the veteran contends that while serving 
with the above unit, he would either serve at or visit the 
Demilitarized Zone (DMZ) beginning in March 1968.  He 
remembers seeing an aircraft spray some substance onto 
vegetation at the DMZ, shortly following which the vegetation 
died.  He also contends that he witnessed helicopters spray 
both the DMZ and his own base at Camp Casey.  He noted that 
his diabetes began in 1990, and that he has no family history 
of diabetes mellitus.

The veteran's service department has indicated that there is 
no record of any exposure to herbicides on the part of the 
veteran.  In a September 2002 statement, the Center for Unit 
Records Research (CURR) explained that herbicides were used 
in Korea from 1967 to 1969.  The herbicides were used along 
the DMZ by hand sprayers and trailer-mounted apparatus.  The 
statement indicates that the CURR was unable to verify if the 
veteran served or visited near the DMZ, but noted that the 
area of operation for the veteran's unit was located some 
distance from the DMZ (40 miles).  The CURR attached unit 
history reports for the veteran's unit covering 1968 and 
1969; the histories do not reference any projects involving 
service at the DMZ, particularly as to the veteran's company.  

On file are VA and private treatment records for May 1980 to 
January 2008 which document treatment for diabetes beginning 
in the 1990s.  The records do not address the etiology of the 
disorder.  Records from the SSA document complaints of 
diabetes since 1990.

In April 2001 the veteran underwent an Agent Orange registry 
examination, at which time he reported a history of diabetes 
mellitus.  He explained that he was a combat engineer based 
in Seoul, Korea, but had periods of temporary duty all over 
the countryside, including serving at the DMZ for 6 months in 
1968.  He denied handling or spraying herbicides, and did not 
recall any incidence of being sprayed.  The examiner 
diagnosed the veteran as having adult onset diabetes 
mellitus.

In several statements dated from March 2004 to May 2004, the 
veteran's siblings and an acquaintance essentially indicate 
that the veteran did not have diabetes prior to service, but 
did develop the disorder after service.  

The veteran does not contend, and the evidence does not show, 
that the veteran served in Vietnam.  He therefore is not 
presumed to have been exposed to herbicides.  With respect to 
whether he was actually exposed to herbicides in service, the 
Board points out that while the Department of Defense does 
recognize that some units serving in Korea during the same 
timeframe as the veteran were potentially exposed, the 
veteran's unit was not among those units, and both the 
service department and CURR have indicated that there is no 
record of any exposure to herbicides for the veteran.  
Although he contends that he served at the DMZ for up to 6 
months, this rather lengthy period of duty is not reflected 
in his service personnel records.  Moreover, his account of 
witnessing chemicals sprayed does not accord with the CURR's 
explanation as to how herbicides were used in service.  The 
veteran contends that aircraft were used, whereas the CURR 
explained that hand and trailer-mounted sprayers were used.  
The Board finds the CURR's explanation as to the means of 
herbicide distribution to be more plausible, given that it is 
unlikely that the Republic of Korea would use the more 
imprecise and provocative method of using aircraft to spray a 
border manned by hostile soldiers.

In short, the Board finds that there is no probative evidence 
demonstrating that the veteran was exposed to herbicides 
during service.  Service connection for diabetes mellitus on 
a presumptive basis through exposure to herbicides therefore 
is not warranted. 

The service treatment records are silent for any reference to 
diabetes mellitus, and there is no post-service evidence of 
diabetes until 1990.  The veteran himself acknowledges that 
diabetes was first manifest decades after service.  Nor is 
there any competent evidence linking the diabetes to service.  
The only evidence supportive of the veteran's claim consists 
of his statements and the statements of his siblings and an 
acquaintance.  There is no indication, however, that any of 
those individuals is qualified to render a medical opinion.  

Given the absence of any evidence of diabetes in service or 
until more than 20 years after service, the absence of any 
competent evidence linking diabetes to service, and the 
absence of credible evidence showing that the veteran was 
exposed to herbicides in service, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection for diabetes mellitus is denied.

III.  Arthritis

The service treatment records are silent for any complaints, 
finding or diagnosis of arthritis affecting any joint.

On file are VA and private treatment records for May 1980 to 
January 2008 documenting treatment in 1987 for arthritis 
affecting the hands.  Entries for 1990 and 1991 document 
treatment for arthritis in the hands, elbows, and lower back; 
X-ray studies showed degenerative changes in the low back, 
left wrist and left shoulder.  Records for 1993 and 1994 also 
document treatment for arthritis of the ankles.  Entries for 
1998 note that the veteran had arthritis of the wrists, 
elbows, ankles and spine which he attributed to 30 years of 
marathons, canoeing and bicycle races.  X-ray studies of the 
thoracic spine in 2002 showed osteoarthritis.  

Records from the SSA show that the veteran is considered 
disabled by that agency since 1992 due to osteoarthritis of 
the spinal segments, ankles, and hands.  At a May 1991 SSA 
examination, the veteran reported a 10-year history of 
arthritis in the hands, wrists, elbows, shoulders, back, and 
ankles; the examiner noted that the cause of the veteran's 
arthritis was unclear.  At a January 1999 SSA examination, 
the veteran reported low back pain since 1987 without trauma, 
as well as hand arthritis since 1990.  

The veteran attended an Agent Orange registry examination in 
April 2001, at which time the examiner diagnosed arthritis.  

In several statements dated from March 2004 to May 2004, the 
veteran's siblings and an acquaintance indicate that the 
veteran did not have arthritis prior to service, but did 
develop arthritis after service.  

In several statements, the veteran contends that his 
arthritis began in 1977, and that he has no family history of 
arthritis.

The service treatment records are silent for any reference to 
arthritis, and there is no post-service evidence of arthritis 
affecting any joint other than the knees until 1987.  Nor is 
there any medical opinion linking arthritis of any joint to 
service.  Although the veteran contends that his arthritis 
first manifested in 1977, the voluminous treatment records, 
particularly those between 1980 and 1987, do not support his 
contention.  In any event, 1977 is still several years 
removed from the veteran's date of discharge.

To the extent the veteran himself contends that the arthritis 
is due to service, including to the normal rigors of service 
life, the Board points out again that he is not competent to 
provide an opinion concerning matters of medical causation.  
The statements of his siblings and the acquaintance are of 
marginal probative value, given that they indicate only that 
arthritis was manifest at some point after service.

In short, there is no competent evidence of arthritis 
affecting any joint in service or until at least 7 years 
after service, and no competent evidence linking any such 
arthritis to service.  Under these circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for arthritis of multiple 
joints.

IV.  Bilateral eye disability

The service treatment records show that at service entrance, 
the veteran's uncorrected visual acuity was 20/25.  At his 
discharge examination, his uncorrected visual acuity was 
20/20.  The service records themselves are silent for any 
complaints or finding of eye problems.

On file are VA and private treatment records for May 1980 to 
January 2008 showing that in 1991 he was diagnosed with 
bilateral myopia with astigmatism and presbyopia of 2-year's 
duration.  In 2000, he exhibited uncorrected visual acuity in 
the right eye of 20/25 and in the left eye of 20/30, both 
correctable to 20/20; no diabetic retinopathy was present.  
In August 2001 he reported noticing fluctuating vision since 
2000; he was diagnosed with senile ptosis.  In March 2002 he 
was described as having an age-related visual field defect; 
physical examination showed ptosis, and he was diagnosed with 
probable levator disinsertion and senile dermatochalasis with 
visual field loss.  In August 2002 he underwent surgery for 
ptosis with reportedly good results.  

At the veteran's May 1991 SSA examination, his visual acuity 
was described as slightly decreased.  Physical examination at 
his January 1999 SSA examination showed that he had bilateral 
vision deficits correctable to 20/25.  

At his April 2001 Agent Orange registry examination, the 
veteran reported being diagnosed with near-sightedness since 
1973.  

In several statements, the veteran contends that exposure to 
herbicides caused his claimed eye problems.  He explains that 
his eye problems began in 1970, and that by 1971 he required 
glasses.  

As already discussed, the evidence does not establish that 
the veteran was exposed to herbicides in service.  In any 
event, he has not been diagnosed as having an eye disorder 
recognized as entitled to service connection on an herbicides 
basis.

The service medical records are silent for any eye problems.  
His vision actually improved by the time he left service.  
Nor is there any post-service evidence of eye problems until 
more than 20 years after service.  The Board points out that 
to the extent any vision problems are related to refractive 
error, such problems are not considered disorders for VA 
purposes.  See 38 C.F.R. § 3.303(c).  With respect to the 
other diagnosed eye disorders, the Board points out that the 
treating physicians either do not address the etiology of the 
disorders, or attribute the disabilities to the veteran's 
aging.  In any event, none of his treating providers has 
suggested any link between any current eye disorder and 
service.  The Board also notes that the veteran himself does 
not allege that his eye disorder originated in service.  
Rather, he indicates that he first noticed eye problems after 
service.  The veteran is not competent to otherwise relate 
his eye disorder to service.

The evidence as a whole consequently shows that any eye 
disorder originated after service, with no competent evidence 
suggesting a relationship of any such disorder to service.  
As such, the preponderance of the evidence is against the 
claim, and the claim of service connection for bilateral eye 
disability is denied.

V.  Asthma

The veteran's service entrance examination is silent for any 
reference to complaints or finding of asthma.  The service 
treatment records are also silent for reference to asthma, 
although at his discharge examination, the veteran reported a 
history of asthma; his discharge chest X-ray study was 
negative for active pulmonary disease.

VA and private treatment records for May 1980 to January 2008 
show that in December 1989, the veteran complained of the 
recent onset of exertional shortness of breath with wheezing; 
he was diagnosed as having possible asthmatic bronchitis.  
Entries for 1991 and 1992 document treatment for bronchitis; 
he reported a childhood history of asthma with yearly 
bronchitic infections.  In 1998 he was diagnosed with 
bronchial asthma.  At that time he reported difficulty with 
lying down, beginning when he moved to the Denver area in 
1997; he reported a history of intermittent bronchitis for 
the past 5 years.  

SSA records on file show that at his January 1999 SSA 
examination, the veteran reported experiencing asthma since 
1997.

In April 2001 the veteran underwent an Agent Orange registry 
examination.  He reported smoking until 1978, and indicated 
that he was diagnosed as having asthma in 1997.  He explained 
that his asthma started several weeks after he moved to 
Colorado.

In several statements, the veteran contends that he was 
informed prior to service that he had asthma, that herbicide 
exposure in service reactivated his asthma, and that his 
asthma worsened after service.

Although the veteran reported a history of asthma at his 
service entrance examination, and has explained that he had 
asthma as a child, the service entrance examination is 
negative for any finding of asthma, and the evidence of a 
pre-service asthma is currently insufficient to rebut that 
presumption.  Consequently, the veteran is entitled to the 
presumption of soundness as to his asthma.  Notably, however, 
the service medical records are entirely silent for any 
reference to asthma complaints or findings.  No finding or 
diagnosis of asthma was recorded at the service discharge 
examination.  Nor is there any post-service evidence of 
asthma until at least 1989, and no medical opinion linking 
the veteran's asthma to service.  The veteran himself admits 
that his current asthma manifested well after his discharge 
from service.

To the extent the veteran himself contends that his current 
asthma originated in or as a result of service, as a 
layperson, his opinion as to matters of medical causation 
does not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As discussed previously, the competent evidence does not 
establish that the veteran was exposed to herbicides in 
service.  The Board moreover points out that asthma is, in 
any event, not a disease subject to service connection on an 
herbicide basis.

In sum, there is no competent and credible evidence of asthma 
in service or until many years after service, and no 
competent evidence linking any such disorder to service or to 
any event therein.  As the preponderance of the evidence 
therefore is against the claim, service connection for asthma 
is denied.


ORDER

Entitlement to service connection for Osgood-Schlatter's 
disease of the left leg with left knee arthritis is denied.

Entitlement to service connection for Osgood-Schlatter's 
disease of the right leg with right knee arthritis is denied.

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides is denied.

Entitlement to service connection for arthritis of multiple 
joints other than the knees is denied.

Entitlement to service connection for bilateral eye 
disability, to include as due to exposure to herbicides is 
denied.

Entitlement to service connection for asthma, to include as 
due to exposure to herbicides is denied.


REMAND

The veteran contends that he has PTSD primarily as the result 
of an incident which occurred while traveling on a train 
toward Camp Casey in South Korea.  According to the veteran, 
in March 1968 he was confronted by an individual claiming to 
be a guard, who drew his weapon and proceeded to taunt the 
veteran with death.  The veteran contends that he reported 
this incident to the appropriate authorities at Camp Casey.  
The record reflects that the RO has not attempted to verify 
the veteran's claimed stressor.  Given the details provided 
by the veteran, and particularly as he contends the incident 
was reported to appropriate personnel at Camp Casey, the 
Board finds that remand for verification of his claimed 
stressor incident is required.

The record shows that the veteran was diagnosed with PTSD in 
1999, although the basis for the diagnosis is unclear.  The 
veteran has not been diagnosed with PTSD since that time, 
although a PTSD screen in November 2007 was positive.  The 
record does show diagnoses of several psychiatric disorders 
since 1980.  Under the circumstances, and given the other 
development indicated above, the Board is of the opinion that 
a VA examination would be helpful in the adjudication of the 
remaining claims on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the U.S. Army 
facility at Camp Casey in South Korea, 
and request that facility to search for 
and provide the copy of any report filed 
by the veteran concerning the alleged 
service stressor involving the train 
guard in March 1968.  The RO should also 
contact the National Personnel Records 
Center and request that agency to provide 
a copy of any such report originally 
filed at Camp Casey.

2.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
psychiatric disorder, including PTSD 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD.  A diagnosis of PTSD 
under DSM IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  With respect to any psychiatric 
disorder other than PTSD identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to service.  The claims folders, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order has been conducted and completed in 
full.  The RO must then readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case and afford the veteran and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


